DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Salmo on 5/27/2022.

The application has been amended as follows: 

Claim 1:	A surgical forceps comprising: a shaft defining a longitudinal axis; a pivot pin located at a distal portion of the shaft; a first jaw connected to the shaft; a second jaw pivotably coupled to the shaft by the pivot pin; and a blade located laterally inward of the shaft, the blade including a blade track, and the pivot pin extending into the blade track and engageable with the blade track to limit distal translation of the blade along the longitudinal axis with respect to the first jaw and the second jaw, a drive pin located at a distal portion of the shaft at a location proximal of the pivot pin, and wherein the drive pin extends into the blade track.

Claim 2:	The surgical forceps of claim 1, further comprising: 

Claim 3 is cancelled. 

Claim 4:	The surgical forceps of claim 2 

Claim 12:	A surgical forceps comprising: a shaft defining a longitudinal axis; a pivot pin located at a distal portion of the shaft; an end effector connected to the shaft by the pivot pin; and a translating member positioned laterally inward of the shaft, the translating member including a track, and the pivot pin engageable with the track to limit distal translation of the translating member along the longitudinal axis with respect to the end effector, a drive pin located at a distal portion of the shaft at a location proximal of the pivot pin, and wherein the drive pin extends into the track.


Claim 14:	The surgical forceps of claim 12, further comprising: 

Claim 15 is cancelled. 

Claim 16:	The surgical forceps of claim 14 

Reasons for Allowance
Claims 1-2, 4-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: the pivot pin being engageable with the blade track to limit distal translation of the blade along the longitudinal axis with respect to the first jaw and the second jaw as claimed in claims 1, 12 and 21. 

The closest art on record was Hart (20140276803). However, the pivot pin in Hart is not engageable with the blade track to limit distal translation of the blade along the longitudinal axis with respect to the first jaw and the second jaw. Since the pivot pin is distal t the drive pin, the drive pin engages the blade track first when preventing distal motion. This arrangement prevents the pivot pin from conducting the claim function. Modifying the device to read on the missing claim structure could not have been obvious because ding so would render the device inoperable. Furthermore a teaching reference could not be found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771